



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Andrews v. Clay,









2018 BCCA 50




Date: 20180202

Docket: CA43767

Between:

John Vian Andrews

Appellant

(Petitioner)

And

Linda Clay dba
Travel Specifics and Aldershot Travel Inc.

Respondents

(Respondents)




Before:



The Honourable Mr. Justice Frankel

The Honourable Mr. Justice Savage

The Honourable Mr. Justice Hunter




On appeal from: an
order of the Supreme Court of British Columbia, dated
August 30, 2016 (
Andrews v. Clay
, 2016 BCSC 1608,
Vancouver Registry No. S1510070)

Oral Reasons for Judgment




Appellant appearing In Person:



J.V. Andrews





Counsel for the Respondent:



E. Ito





Place and Date of Hearing:



Vancouver, British
  Columbia

February 2, 2018





Place and Date of Judgment:



Vancouver, British
  Columbia

February 2, 2018








Summary:

Mr. Andrews appeals the
dismissal of his application to set aside a default judgment entered in a Small
Claims Court action for failure to attend a mandatory mediation. The
application judge had held that the failure of Mr. Andrews to attend the
mediation was deliberate and that his proposed defence had no merit. An
application for judicial review had been dismissed on the basis that these
conclusions were reasonable. Held: Appeal dismissed. No error had been shown in
the conclusions of the chambers judge. Appellate intervention was not
warranted.

[1]

HUNTER J.A.
:

The
Small Claims Rules
contain various
measures to try to reduce cost and delay in that court, and particularly to
encourage resolution of claims without the necessity of a trial. One of the
processes contained in those Rules is mandatory mediation.

[2]

When invoked, the parties are required to attend the mediation. If a
party is of the view that the claim should not proceed to mediation, there is
provision to request exemption from a Provincial Court judge. If that is not
done, and a defendant fails to attend a mediation that has been scheduled in
accordance with the Rules, the Reply can be struck out and the judgment entered
for the claimant. The Provincial Court has the jurisdiction set aside the
default judgment in an appropriate case.

[3]

Default judgment was granted against the appellant John Vian Andrews in
the Provincial Court for his failure to attend a mandatory mediation as
required by the Rules of that court. Mr. Andrews applied to set aside the
default judgment but was unsuccessful on the ground that his failure to attend
had been deliberate and the defence he wished to argue was without merit.

[4]

Mr. Andrews sought judicial review of this judgment. That application
was dismissed. Mr. Andrews appeals to this Court from that dismissal.

[5]

For the reasons that follow, I would dismiss the appeal.

Background

[6]

On November 10, 2012, the respondent Linda Clay filed a Notice of Claim
in the Provincial Court of British Columbia (Small Claims Court) in which she
claimed judgment in the amount of $18,822.26 against three personal defendants,
including the appellant Mr. Andrews. The claim was for breach of contract
relating to commissions said to be owing in respect of an Italian tour the
respondent was marketing to prospective travellers.

[7]

Mr. Andrews filed a Reply to the claim in which he asserted that the
relevant contract had been entered into with an entity identified as Italian
Visits Travel Inc.

[8]

In accordance with the
Small Claims Rules
, a Registrar of the
Small Claims Division issued a notice of mediation to the parties, scheduled
for April 30, 2014.

[9]

The notice of mediation contained the following language

Who must attend?

All parties served with a notice of mediation session must
attend the mediation session

What happens if someone does not attend?

If a defendant does not attend,
a default order may be made against the defendant.

[10]

These
directions are in accordance with the provision of the
Small Claims Rules.

[11]

On receipt of this notice on December 30, 2017, Mr. Andrews sent an
email to counsel for Ms. Clay advising that he did not think mediation was an
appropriate process for the claim and stating that:

I wont attend a mediation  not
just because the other Defendants are not going to be there, but because the
action cannot be resolved through mediation.

[12]

The same day, Mr. Andrews received a response from counsel for Ms. Clay
advising that:

Under the Small Claims Rules you
are obligated to attend the mediation whether or not another party is in
attendance. Thus, we will proceed to attend the mediation as scheduled.

[13]

True
to his word, Mr. Andrews did not attend the mediation. The mediator prepared a
Verification of Non-Attendance of the defendants. This document was duly filed
with the Court and the Registrar ruled that Ms. Clay was at liberty to file a
request for judgment with the Registrar.

[14]

Before doing so, Ms. Clays solicitor sent an email to Mr. Andrews
stating that:

Please be advised that due to
your failure to attend the mediation that was scheduled yesterday on April 30
th
and pursuant to rule 33 (sic) of the Small Claims rules, we will be seeking
default judgment against both you and Jesse Andrews [Mr. Andrews daughter, who
was a co-defendant].

[15]

Mr. Andrews responded in part:

So file for the default
judgment against me if you wish  I will just appeal it.  As I mentioned to
you in previous correspondence  even if I had shown up, I would not have
participated in a mediation

[16]

The
default judgment was entered on May 1, 2014.

[17]

The
record is somewhat unclear as to when Mr. Andrews became aware that the default
judgment had issued, but it appears that this did not take place until July 22,
2015 when Ms. Clays solicitors contacted him about payment of the judgment
debt.

[18]

On September 16, 2015, Mr. Andrews applied to the Provincial Court for
an order setting aside the default judgment. The facts on which his application
was based were described as follows:

I had informed claimants counsel
that I would not attend [the mediation] as all parties must attend and Jesse
Andrews would not be there.

[19]

Filed
with the application was a brief affidavit of Mr. Andrews to support the
application. This affidavit reiterated his position that he had failed to
attend because not all parties would be in attendance and therefore the
mediation was in Mr. Andrews words pointless.

[20]

Prior
to the application to set aside the default judgment, Ms. Clay filed two legal
assistant affidavits attaching email correspondence in relation to the
mediation and relating to the communications between Ms. Clay and Mr. Andrews
concerning the contract that was at issue in the proceedings. Mr. Andrews did
not file any supplementary material or ask for time to do so. As a result,
there was no evidence before the application judge concerning Mr. Andrews only
asserted defence, that the contract had been made with a limited company, not
with him.

[21]

The
Provincial Court judge dismissed the application to set aside the default
judgment, holding that Mr. Andrews had deliberately failed to attend the
mediation and that there was sufficient evidence that Mr. Andrews was not
interested in participating in mediation and he made this decision on his own
accord, that he did not think it was necessary. The judge then considered the
defence Mr. Andrews had to the claim and pointed out that there was no evidence
that a limited company had been involved in the transaction.

[22]

Mr.
Andrews acted on his own behalf on this application, but I note that Mr.
Andrews is a non-practising graduate of the University of British Columbia Law
School, and so might reasonably be expected to understand the need for evidence
to support bare assertions on an application.

[23]

Mr.
Andrews sought judicial review of the judges decision, but his application for
judicial review was dismissed by Justice Ball in reasons indexed as 2016
BCSC1608. Justice Ball concluded that the judges decision had not been
unreasonable and that Mr. Andrews had not been denied his right to procedural
fairness.

Issues

[24]

Mr. Andrews raises two issues in this Court:

(i)         whether the chambers
judge erred in holding that the procedure of the Small Claims Court under
review provided the appellant with a fair hearing; and

(ii)        whether the chambers
judge erred in holding that the decision of the Small Claims Court under review
was reasonable.

Analysis

[25]

I
note at the outset that Mr. Andrews could challenge the Provincial Court
judgment only by an application for judicial review. No appeal can be taken
from any order of the Provincial Court unless the order was made after a trial:
Small Claims Act
, R.S.B.C. c. 430, s. 5.

[26]

The
standard of review on judicial review of an order of the Provincial Court is
reasonableness:
Hubbard v. Acheson
, 2009 BCCA 251 at para. 7.

[27]

Mr.
Andrews acknowledges this, but suggests that the factors customarily considered
on an application to set aside default orders, combined with the more limited
review based only on reasonableness, creates a legal conundrum which can
prevent a just resolution of a case. I am unable to see the force of this
submission.

Setting Aside a Default Judgment

[28]

The factors customarily considered on an application to set aside a
default judgment are often referred to as the
Miracle Feeds
tests, as
they were articulated in
Miracle Feeds v. D. & H. Enterprises Ltd.
(1979), 10 B.C.L.R. 58 (Co. Ct.) in the context of failing to file an
appearance or defence. Judge Hinds (as he then was) expressed these factors in
this way:

in order for a defendant to succeed on an application to
set aside a default judgment, he must show:

1.         That he did not wilfully or deliberately fail to
enter an appearance or file a defence to the plaintiffs claim;

2.         That he made application to set aside the default
judgment as soon as reasonably possible after obtaining knowledge of the
default judgment, or give an explanation for any delay in the application being
brought;

3.         That he has a meritorious defence or at least a
defence worthy of investigation; and

4.         That the foregoing
requirements will be established to the satisfaction of the court through
affidavit material filed by or on behalf of the defendant.

[29]

I
have described these as factors rather than tests, as they are not intended to
be either mandatory or exhaustive of the considerations that are relevant,
though in most cases they will be the appropriate indicators of whether it is
in the interests of justice to set aside the default judgment.

[30]

In
H.M.T.Q. in right of the Province of British Columbia v. Ismail
,
2007 BCCA 55 (Chambers), for instance, Smith J.A. considered
Miracle Feeds
in the context of a default judgment in the Supreme Court of British Columbia
and made these comments:

[11]      In my view the items enumerated in the
Miracle
Feeds
test are not conditions that must be satisfied by an applicant. Rather,
they are relevant factors to be taken into account by a chambers judge in
exercising the discretion conferred by Rule 17(12). I find support for this
view in the remarks of Madam Justice Saunders in
Deline v. Whittle
,
[2002 BCCA 662] where she said,

[12]      On the merits, I observe that the order appealed
involves the exercise of discretion. Although Mr. Deline vigorously contends
that the Miracle Feeds test was not met, and thus there is sufficient merit in
the appeal to warrant leave being granted, I do not agree. There are,
necessarily, aspects of judgment that must be applied by a chambers judge in
the exercise of discretion under Rule 25(15).

[31]

In
Nichol v. Nichol
, 2015 BCCA 278, this Court cautioned against
an inflexible application of the
Miracle Feeds
factors:

[37]      The factors set out in the
Miracle Feeds
decision are not meant to be applied inflexibly, nor are they immutable: see
H.M.T.Q.
in right of the Province of British Columbia v. Ismail
, 2007 BCCA 55 at
para. 11. The discussion by Mr. Justice Voith in
Director of Civil
Forfeiture v. Doe
, 2010 BCSC 940 at para. 15 in the context of the R.
17(12) of the previous Supreme Court Rules is apt:

[15]       [I]t does not follow as a matter of necessity
that the failure of the defendants to expressly address each of the various
requirements set out in Miracle Feeds precludes them from being successful on
an application under Rule 17(12) [the rule in the previous Supreme Court Rules
that permitted a party to apply to set aside default judgment]. These
requirements are not immutable. The failure or inability of a defendant to
address a particular factor in Miracle Feeds is not necessarily fatal.
Conversely, there may well be additional factors identified by a defendant
which are relevant to its application and to the courts discretion.

[32]

Finally,
I note Judge Hinds statement in
Miracle Feeds
that the first three
factors must be established to the satisfaction of the court through affidavit
material filed by or on behalf of the defendant. By this I do not understand
him to mean that the defendant cannot rely on evidence unless it is contained
in affidavit material filed by or on behalf of the defendant. Rather the
emphasis in my view is on evidence established by affidavit. The defendant can
rely on any affidavit evidence, but cannot establish that there is a
meritorious defence simply by asserting it.

[33]

This
is a significant problem for Mr. Andrews in this case because he did not file
any substantive affidavit and was limited to arguing the evidence through the
affidavits filed by Ms. Clay, which were not helpful to him, and the pleadings.

[34]

I
turn to the decision of the Provincial Court judge and the review of that
decision by the chambers judge.

Provincial Court Judgment

[35]

The
application judge focused on two of the
Miracle Feeds
factors, the
deliberateness of Mr. Andrews failure to attend the mediation and the
potential merits of his defence.

[36]

On
the first point, the application judge concluded based on the evidence of the
email exchanges that Mr. Andrews had deliberately chosen not to attend the
mandatory mediation. On the second, he noted that there was no evidence that
the contract with the claimant had been made with a limited company.

[37]

I would note also that there was evidence before the application judge
that Mr. Andrews presented himself in a manner inconsistent with any corporate
status. His email signature on communications with the claimant is shown with
his name followed by the website name www.italianvisits.com. At one point he
was asked a question about the protections for participants on the tour and he
responded:

We do not have a storefront, official office or registered
office in BC  we work out of Italy on a formal, legal basis with me doing webmaster
work and helping to coordinate the team. So, folks are not protected under BC
regs  never have been.

[Ellipses in original.]

[38]

The
application judge then dismissed the application to set aside the default
judgment.

The Judicial Review Judgment

[39]

The
chambers judge on judicial review correctly identified the standard of review
as reasonableness, requiring deference to the application judge. He correctly
summarized that standard as a deferential standard concerned with the
existence of justification, transparency and intelligibility within the
decision-making process, as well as whether the decision falls within a range
of possible, acceptable outcomes that are defensible on the facts and the law.

[40]

He
then considered the
Miracle Feeds
factors and held that it was
reasonable for the application judge to conclude that Mr. Andrews had failed to
satisfy the first of these factors. He reviewed the application judges
assessment of the possible defence of Mr. Andrews and concluded that there was
a reasonable basis for the assessment by the application judge that on the
evidence before him the defence was without merit.

[41]

He
also dealt with Mr. Andrews second argument that the proceedings before the
application judge had been procedurally unfair, and found it to be without
merit.

This Appeal

[42]

I
can see no error in the way the chambers judge approached the issue. He
correctly identified the standard of review, which is deferential, and reviewed
the decision of the application judge on that basis. I can see no error in his
conclusion that the decision of the application judge was reasonable.

[43]

The
essential problem for Mr. Andrews is that he did not provide any substantive
evidence before the judge hearing his application that his defence of corporate
status had any merit. A party seeking to set aside a default judgment must
provide sufficient evidence for the court to conclude that the asserted defence
is meritorious or at least worthy of investigation.

[44]

In
Schmid v. Lacy
(1991), 7 B.C.A.C. 77, Justice Locke, with the
other members of the Division concurring, stated:

in my opinion, the phrase
worthy of investigation does not mean that one is merely entitled to make the
allegation. One must, I think, descend to details such as to enable the judge
to correctly exercise his mind upon whether there is indeed such a defence

[45]

Before
the chambers judge, Mr. Andrews filed an affidavit setting out his position on
the issues in the lawsuit. That affidavit was not before the application judge
and could not have been considered on judicial review:
Albu v. The
University of British Columbia
, 2015 BCCA 41 at para. 34-36.

[46]

I
agree also that no procedural unfairness occurred in the hearing before the
application judge. The complaint raised by Mr. Andrews in his factum is that he
feels that the judge cut off his reply submissions. The difficulty Mr. Andrews
has in this case is not that he was not permitted to give extensive reply on
the subject of his asserted defence. His problem is that he had supplied no
evidence on which the judge could conclude that there was any merit to that
defence.

[47]

Before
us, Mr. Andrews raised a concern that he did not have adequate notice of the
affidavits Ms. Clay was intending to rely upon. He did not, however, ask the
application judge for time to respond to these affidavits, nor did he raise
inadequate notice as a ground for judicial review before the chambers judge.
Nor was it raised as an issue in the factum filed on his behalf in this Court.
It cannot have been an error for the application judge or the chambers judge to
fail to consider this argument when it was not raised before them.

[48]

For
these reasons, I would dismiss the appeal.

[49]

FRANKEL
J.A.
: I agree.

[50]

SAVAGE
J.A.
: I agree.

[51]

FRANKEL J.A.
: The appeal is dismissed.

The Honourable Mr. Justice Hunter


